NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1 
 

                United States Court of Appeals
                              For the Seventh Circuit 
                              Chicago, Illinois 60604 
                                           
                               Argued April 12, 2017 
                               Decided June 2, 2017 
                                           
                                       Before 
                                           
                        RICHARD A. POSNER, Circuit Judge                         
                                                                                 
                        ILANA DIAMOND ROVNER, Circuit Judge                      
                                                                                 
                        ANN CLAIRE WILLIAMS, Circuit Judge                       
                                                                                 
                                                                                 
                                                                                 
No. 16‐2344                                      
                                                 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division.   
      v.                                         
                                                No. 1:12‐CR‐00707‐3 
WILLIE WOODS,                                    
      Defendant‐Appellant.                      Sharon Johnson Coleman, 
                                                Judge. 
                                                 
 
                                       O R D E R 
 
        After deliberating for approximately three hours, a jury convicted Willie Woods 
of six criminal offenses resulting from his involvement in a sex‐trafficking ring that 
operated in Iowa and Illinois. On appeal, he challenges his convictions on Counts II and 
III, which charged him with the sex trafficking of two minors in violation of 18 U.S.C. § 
1591. Specifically, he argues that there was insufficient evidence to prove that he knew 
or recklessly disregarded the fact that the two young girls were minors. He also argues 
that the government failed to provide sufficient evidence that he knew or recklessly 
No. 16‐2344                                                                          Page 2 
 
disregarded the fact that force, threats of force, fraud, or coercion would be used to 
cause the two minors to engage in commercial sex acts. Because we find that there was 
sufficient evidence to support the guilty verdicts on Counts II and III, we reject Wood’s 
arguments and affirm his conviction. 

                                    I. BACKGROUND 

        Willie Woods, along with co‐defendants Shuntina McKee and Malik McKee 
(collectively the “defendants”), operated a prostitution ring in both Iowa and Illinois. As 
part of the scheme, the defendants recruited young girls to perform sex acts in exchange 
for money. While Woods was convicted of sex‐trafficking three young girls, he challenges 
his convictions with regards to only two: Minors A and B. 

       In February 2012, a madam named “Red” brought then 14‐year‐old Minor A to a 
hotel in Cedar Rapids, Iowa to sell her to the defendants. Minor A told Shuntina and 
Woods that she was in an alternative school. Shuntina understood this to mean that Minor 
A was “slow.” She also considered her “naïve” and “easy to manipulate.” Nonetheless, 
Woods gave Minor A a bra and underwear to wear and then he and Malik took 
photographs of the 14‐year‐old girl posing in a sexually provocative manner. Woods used 
these photographs in an advertisement he posted on Backpage.com, a website used to 
advertise escort services.   

       After posting the advertisement, Woods took Minor A from Cedar Rapids to Iowa 
City, where he had sex with her to “train her” as a prostitute. The defendants then 
provided her with alcohol and drugs and sold her to strangers for sex, some of whom 
were responding to the Backpage.com advertisement that Woods had posted. Minor A 
was not permitted to keep any of the money she made from the “dates.” Rather, the 
defendants split the money between themselves. 

       In April 2012, Malik and Woods invited Minor A to visit them at their home in 
Iowa City. This time, she brought a friend, Minor B, who was only 16 years old. Minor B 
told Malik and Woods, however, that she was 17 years old. Malik provided the minors 
with alcohol and marijuana. The next day, Malik, his cousin, and Woods took pictures of 
Minor B in her bra and underwear and wearing heels that Woods had provided. While 
taking these photos, Malik and Woods directed Minor B to pose in a sexually provocative 
manner. Later that day, Woods once more took pictures of Minor A in her bra, underwear, 
and heels. 
No. 16‐2344                                                                      Page 3 
 
       While in Iowa City, the two minors had numerous “dates” with men who paid for 
the sexual encounters. But when Minor B was found having sex with a man for free, Malik 
directed his girlfriend, who was also a minor, to hit her. Woods was in the home when this 
happened and attempted to console Minor B, who was very upset and asked repeatedly to 
go home. Instead of being permitted to leave, however, Malik took her to Chicago to make 
the defendants more money.   

       In Chicago, Malik and Minor B met Shuntina at a hotel to continue the defendants’ 
prostitution scheme. Even though Minor B told Shuntina that she was only 16 years old, 
Shuntina gave her alcohol, Ecstasy, and marijuana and sent her on numerous “dates.” 
Repeatedly, Minor B asked to leave Chicago and return home. But each time, she was told 
that she could not leave. In fact, Malik told her that they would beat her if she even tried. 
They also threatened to leave her in a bad neighborhood if she did not continue to go on 
the “dates.” Although not in Chicago, Woods spoke to Shuntina daily about how their 
“business” was going.   

       While Minor B was in Chicago, Minor A remained in Iowa City with Woods so that 
she could make enough money to join the McKees. During this time, Woods demanded to 
have sex with Minor A to further “train her.” But when Minor A refused to do so, Woods 
threatened to starve her and withheld from her both food and cigarettes. Ultimately, 
Woods sent Minor A to meet the McKees in Chicago, where she went on more “dates” 
with men who paid for sexual encounters. 

       Eventually, Minor B told the McKees that her mother was searching for her and had 
placed a missing person’s report with the police. Only then was she permitted to leave and 
return home. Minor A, however, remained in Chicago with the McKees, who continued to 
send her on “dates.” One night after everyone fell asleep, Minor A was able to escape. She 
never returned to the defendants.   

      Months after she returned home, the FBI asked Minor B to record a telephone 
conversation with Woods. In two separate recorded conversations, Woods admitted to 
wondering whether Minor A was old enough to be on her own. He also acknowledged 
knowing that Minor B was only 17 years old at the time she was being sent on “dates.” 

       At trial, the government presented testimony from both Minors A and B about their 
time with the defendants. Additionally, the jury heard testimony from Shuntina regarding 
the defendants’ prostitution ring. The court admitted into evidence the Backpage.com 
advertisements for Minors A and B, and photographs of the two minors at the time they 
were victimized. Lastly, in his defense, Woods testified and denied all knowledge and 
No. 16‐2344                                                                      Page 4 
 
participation in the scheme, outside of driving a few young women to hotels on the 
McKees’ behalf.   

        After three hours of deliberation, the jury returned a guilty verdict on six of the 
seven charges that Woods faced. Woods now appeals, arguing that there was insufficient 
evidence to support his convictions on Counts II and III, which charged him with sex 
trafficking of a minor or by force, threats of force, fraud, or coercion in violation of 18 
U.S.C. § 1591. 

                                        II. ANALYSIS 
                                                  
        When analyzing a challenge to the sufficiency of the evidence, “we view the 
evidence in the light most favorable to the government.” United States v. Mbaye, 827 F.3d 
617, 619 (7th Cir. 2016) (quoting United States v. Morales, 655 F.3d 608, 634 (7th Cir. 
2011)) (internal quotation marks omitted). We will overturn a conviction only when 
“the record is devoid of evidence from which a reasonable jury could find the 
defendant guilty beyond a reasonable doubt.” United States v. Sewell, 780 F.3d 839, 847 
(7th Cir. 2015) (quoting United States v. Campbell, 770 F.3d 556, 568 (7th Cir. 2014)) 
(internal quotation marks omitted). This is a high hurdle, as we will neither re‐weigh 
the evidence nor will we assess the credibility of witnesses. Id. (citing United States v. 
Griffin, 150 F.3d 778, 784‐85 (7th Cir. 1998)). 

       Here, Woods argues that there was insufficient evidence to support his 
convictions for sex‐trafficking pursuant to 18 U.S.C. § 1591. He contends that the 
government had to prove, beyond a reasonable doubt, that he knew or recklessly 
disregarded that Minors A and B were under 18 years of age and that he knew or 
recklessly disregarded the fact that force, threats of force, fraud, or coercion would be 
used to cause the minors to engage in commercial sex acts. This reading of the law is 
incorrect. Rather, the statute is clear that the government was only required to prove 
that Woods knew or recklessly disregarded the fact that the minors were under 18 years 
of age or that he knew or recklessly disregarded the fact that force, threats of force, 
fraud, or coercion would be used to cause them to engage in a commercial sex act, not 
both. See 18 U.S.C. § 1591. Having clarified what the government was required to 
demonstrate, we now turn to the evidence presented against Woods. 

       Woods cannot clear the high hurdle he faces as we cannot say that the record 
was devoid of evidence from which a reasonable jury could have convicted him. First, 
the jury was presented with the Backpage.com advertisements for the two minors. 
These advertisements listed Woods’ phone number and email address. They also 
No. 16‐2344                                                                       Page 5 
 
contained pictures of the minors posing in a sexually provocative manner in just their 
underwear and in heels, which Woods admits to providing. From looking at these 
photographs, the jury could reasonably have concluded that these two young girls were 
minors and that Woods either knew or recklessly disregarded that they were underage.   

       In addition, at trial, the two minors testified about their interactions with Woods. 
Both testified that they told him they were under 18 years of age. The jury was also 
presented with transcripts of the taped telephone conversations between Minor B and 
Woods, in which he admitted to knowing that Minor B was underage and having 
doubts about whether Minor A was old enough to be on her own. Additionally, Woods’ 
co‐defendant, Shuntina McKee, testified that she believed that Minor A, who was only 
14 years old at the time she came into contact with the defendants, was “naïve” and 
“easy to manipulate.” She also testified that Minor A told her and Woods that she was 
in an “alternative school,” from which she inferred that Minor A was a bit “slow.” 
Therefore, there was sufficient evidence from which a reasonable jury could find 
beyond a reasonable doubt that Woods knew or recklessly disregarded the fact that the 
two minors were under 18 at the time he caused them to engage in commercial sex acts. 

        Although the government only had to prove that Woods knew or recklessly 
disregarded the fact that the minors were under 18, there was also sufficient evidence 
that he knew or recklessly disregarded the fact that force, threats of force, fraud, or 
coercion would be used to cause the minors to engage in commercial sex acts. Minor A 
testified that Woods refused to feed her and withheld cigarettes from her because she 
would not have sex with him. He also would not let her leave. This is sufficient 
evidence to support the jury’s verdict that Woods knew or recklessly disregarded the 
fact that force, threats of force, fraud, or coercion would be used to cause Minor A to 
engage in a commercial sex acts.   

       There was also testimony from which the jury could conclude that Woods knew 
that force, threats of force, fraud, and coercion would be used to cause Minor B to 
participate in a commercial sex act. For example, he knew that Malik McKee had 
instructed another young woman to strike Minor B when she was caught having sex for 
free. Additionally, there was evidence that he was in daily contact with Shuntina while 
she was running the ring out of various Chicago hotels. Based upon this record, the jury 
could reasonably conclude that he knew that Minor B was not being permitted to leave 
and that coercion was being used to cause her to engage in commercial sex acts. 
Therefore, Woods has not met his burden of demonstrating that the evidence was 
insufficient to support his convictions for sex trafficking, as charged in Counts II and III.   
No. 16‐2344                                        Page 6 
 
                                III. CONCLUSION 

      We AFFIRM Woods’ conviction.